Citation Nr: 1139867	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  08-20 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to an increased evaluation for dislocation of the right shoulder, currently rated as 20 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to October 1973.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the St. Petersburg, Florida, VA Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for diabetes mellitus, type II, and hypertension, as well as an increased evaluation for dislocation of the right shoulder, currently rated as 20 percent disabling.  Having reviewed the evidence, the Board finds further development is necessary for a determination in this case.  

In an August 2009 rating decision, the RO denied entitlement to service connection for diabetes mellitus, type II, and hypertension.  The Veteran Appeals Control and Locator System (VACOLS) indicates that a notice of disagreement regarding the denial of the claims was received from the Veteran in July 2010.  VACOLS, however, does not reflect that the Veteran was issued a Statement of the Case (SOC) with respect to the claims of entitlement to service connection for diabetes mellitus, type II, and hypertension.  Under the circumstances, the Board has no discretion and is obliged to remand these issues to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  

As to his right shoulder claim, the Veteran maintains that the April 2007 VA examination is inadequate because it did not address his complaints of pain and corresponding functional impairment.  The record also shows that the Veteran receives regular VA treatment for his right shoulder disability.  The Board also observes that the veteran receives VA treatment for this condition, and records of his VA care, dated since January 2008, have not been associated with the claims folder.  Under the law, VA must obtain these records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  Further, a September 2007 VA treatment record notes that right shoulder suggests worsening and a November 2007 private report notes results of magnetic resonance imaging (MRI) of the right shoulder in October 2007 shows a labral tear; the examiner reported that chronic instability with continued subluxation and dislocations would require operative fixation and labral repair, recommending arthroscopy of the right shoulder and possible open Bankart reconstruction.  

In light of the Veteran's contentions and the state of the record, the Board finds that after evidence any pertinent, outstanding records are associated with the claims folder, he must be afforded a VA examination to determine the degree of impairment due to service-connected dislocation of the right shoulder.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder pertinent VA medical records pertaining to the Veteran, dated from January 2008.  

2.  After associating any pertinent, outstanding records with the claims folder, schedule the Veteran for an appropriate VA examination to determine the extent and severity of the right shoulder disability.  The examiner should identify all right shoulder pathology present.  The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's right shoulder, i.e., the extent of the Veteran's pain-free range of motion.  All findings and conclusions should be set forth in a legible report.  

3.  Then readjudicate the Veteran's claim in regard to the evaluation of the service-connected dislocation of the right shoulder.  If the benefits sought on appeal remain denied, issue the Veteran and his representative a supplemental statement of the case and afford the Veteran a reasonable opportunity in which to respond thereto.  

4.  Issue the Veteran an SOC on his claims of service connection for diabetes mellitus and hypertension, to include notification of the need to timely file a Substantive Appeal to perfect his appeal on these issues.  Then allow him the requisite period of time to respond.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  

_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

